Order entered September 18, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01104-CV

                 RANDY L. WINEINGER, IN HIS CAPACITY AS
              HUNT COUNTY TAX ASSESSOR-COLLECTOR, Appellant

                                           V.

           Z BAR A RANCH, LP AND JAMES ALLEN WALKER, Appellees

                    On Appeal from the 196th Judicial District Court
                                 Hunt County, Texas
                            Trial Court Cause No. 80,762

                                       ORDER
      We GRANT appellant’s September 15, 2015 motion requesting waiver of the filing fee.

See TEX. TAX CODE ANN. § 33.49(a) (West 2015).


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE